Dismiss; Opinion Filed March 1, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00013-CR

                 NICHOLAS DAVID CHAMBERS, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-80113-2018

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                           Opinion by Justice Carlyle
      On February 22, 2021, appellant filed a proper motion for voluntary dismissal.

We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.2(a).




                                          /Cory L. Carlyle/
                                          CORY L. CARLYLE
                                          JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
210013F.U05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

NICHOLAS DAVID CHAMBERS,                    On Appeal from the 296th Judicial
Appellant                                   District Court, Collin County, Texas
                                            Trial Court Cause No. 296-80113-
No. 05-21-00013-CR         V.               2018.
                                            Opinion delivered by Justice Carlyle.
THE STATE OF TEXAS, Appellee                Justices Myers and Osborne
                                            participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 1st day of March, 2021.




                                      –2–